Van Wyck, J. (dissenting).
The defendant’s attorneys stipulated that this case was not to be submitted to the jury unless that, at the close of the testimony, the evidence was sufficient to sustain a finding “ That the plaintiff received the transfer of the said casks of soda ash referred to in the complaint herein with knowledge or notice of the facts connected with the purchase or procurement of the said casks by said Seligman from said firm of Welch, Holme & Clark.”
There is no evidence whatever in the case from which the jury could find that plaintiff had such knowledge or notice; hence the trial judge was compelled, under the stipulation, to direct a verdict for plaintiff.
Judgment reversed and new trial ordered, with costs to abide the event.